Wyly, J.
A motion is made to dismiss this .appeal because all the parties to the judgment have not been made parties to the appeal.
It appears from the record that the codefendant Isaac E. Thibodeau, has not been cited or made party to the appeal: The appellant did not ask that he be cited. The order of appeal was granted on twenty-fourth October, 1866. It was the duty of appellant to cause his appeal to be compelled by citing or causing to be cited the parties to the judgment within twelve months from the rendition thereof. The fault is imputable to him.
It is ordered that this appeal be dismissed at appellants’ costs.